Title: Editorial Note: Notes and Proceedings on Discontinuing the Establishment of the Church of England
From: 
To: 


                        Notes and Proceedings on Discontinuing the Establishment of the Church of EnglandEditorial Note
                        The importance of Jefferson’s legislative activity in 1776 in behalf of religious tolerance and the confused state of his own documentary records of this effort, together with the paucity of the legislative record, make it necessary to present the documents in a different arrangement and with a more particular comment than has hitherto been attempted. All of the documents listed above and printed in the same order below are intimately connected with each other and with the “desperate contests” in which Jefferson engaged in committee and in the House of Delegates during October and November of 1776. The first of these, not published heretofore, is a direct forerunner of Jefferson’s famous Bill for Religious Freedom.
                        Although the growing numbers of dissenters and their increasing protests against the established Church of England had caused the legislature to consider the matter from 1769 on, nothing was done until 1776 (JHBJournals of the House of Burgesses of Virginia, 1619–1776, Richmond, 1905–1915 1766–1769, p. 205, 252; 1770–1772, p. 186, 249; Lingley, Transition in Virginia, p. 197). In 1774 a petition of Baptists and other dissenters was presented to the House of Burgesses objecting to the Bill introduced in the Assembly in 1772 extending the benefits of the Acts of Toleration to dissenters in Virginia. This petition was referred to the Committee on Religion, of which Jefferson was a member for the first time, and that committee was directed to bring in a bill “for allowing a free Toleration to His Majesty’s Protestant  Subjects in this Colony, who dissent from the Church of England.” No further action was taken at this session, but on 11 Nov. 1774 the Presbytery of Hanover drew up another petition protesting against a mere extension of the Acts of Toleration and asking equal liberty, protection, and immunity, including unlimited freedom of speech on religious subjects (JHBJournals of the House of Burgesses of Virginia, 1619–1776, Richmond, 1905–1915, 1773–1776, p. 189; Thomas C. Johnson, Virginia Presbyterianism and Religious Liberty in Colonial and Revolutionary Times, Richmond, 1907, p. 64–70; Henry, Henry, I, 309–10; a fragmentary copy of the Hanover petition is in DLC: TJ Papers, 235: 42182–90, together with notes pertaining to it; these were perhaps referred to him as a member of the Committee on Religion in 1776). Up to 1776 it was apparent that the legislature was not unwilling to consider toleration in a limited sense—that is, the retention of an established church and the removal of legal disabilities under which dissenters rested—but the adoption of the famous last clause of the Virginia Declaration of Rights in June 1776 provided the impetus for demands for disestablishment of the Church or, at the least, for full equality of rights for dissenters. That clause had declared: “That religion, or the duty which we owe to our Creator, and the manner of discharging it, can be directed only by reason and conviction, not by force or violence, and therefore all men are equally entitled to the free exercise of religion, according to the dictates of conscience; and that it is the mutual duty of all to practice Christian forbearance, love, and charity, towards each other” (Conv. Jour., May 1776, 1816 edn., Ordinances, p. 4).
                        No doubt as a result of this clause in the Declaration of Rights, the legislature in Oct. 1776 was flooded with petitions from dissenting groups. That of Hanover, referred to the Committee on Religion, 24 Oct. 1776 (MS, Vi), for example, petitioned for freedom “from all the incumbrances which a spirit of Domination, prejudice, or bigotry hath interwoven with most other political systems. This we are the more strongly encouraged to expect, by the Declaration of Rights, so universally applauded for that dignity, firmness, and precision with which it delineates, and asserts the privileges of society, and the prerogatives of human nature; and which we embrace as the Magna Charta of our Common Wealth, that can never be violated without endangering the grand superstructure it was destined to sustain.” There was no argument, the petition declared, “in favour of establishing the Christian Religion, but what can be pleaded with equal propriety for establishing the Tenets of Mahomed by those who believe the Alchoran; or if this be not true, it is at least impossible for the Magistrate to adjudge the right of preference among the various Sects that profess the Christian Faith, without erecting a Chair of Infallibility, which would lead us back to the Church of Rome.” More, an established church of the State led not only to ambition, arbitrary practices, and “intriguing, seditious spirit” excited by such an establishment, but it also retarded population and interfered with the “progress of the Arts, Sciences, and Manufactories.”
                        This flood of petitions, represented by a mass of MSS in the Virginia  State Library, has never been subjected to adequate analysis. Yet it is apparent that the legislature of 1776 viewed the protests of the dissenters as a matter of primary concern, and there can be no doubt that Jefferson was in full accord with the spirit of the dissenters’ demand for full equality in the exercise of religious belief and for the disestablishment of the Church. On 11 Oct. 1776 the legislature appointed nineteen members to a Committee on Religion, headed by Braxton and including Jefferson (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), 1776, 1828 edn., p. 7). Of the ensuing struggle within the Committee, Jefferson declared in his Autobiography: “These petitions of the dissenters brought on the severest contests in which I have ever been engaged” (Ford, i, 53).
                        A measure of the “desperate contests in that committee” can be obtained by a comparison of Jefferson’s Draft of Resolutions with those reported on 19 Nov. (see Notes to Document i, below; JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), 1776, 1828 edn., p. 62–3). The former called for the disestablishment of the Church of England, for the repeal of laws granting special privileges to ministers of that church, and for the abolition of levies for the support of the established church. As to the latter, Jefferson declared in his Autobiography, “our opponents carried in the general resolutions of the commee of Nov. 19. a declaration that religious assemblies ought to be regulated, and that provision ought to be made for continuing the succession of the clergy, and superintending their conduct.” Thus the movement toward disestablishment was halted in committee, though by 9 Nov. the contests in the Committee on Religion had become so severe that that Committee was discharged of its responsibility to consider the dissenters’ petitions, and the important matter was thrown into the Committee of the Whole on the State of the Country (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), 1776, 1828 edn., p. 48). The resolutions reported 19 Nov. were referred to a committee of seventeen, including Jefferson and Madison, with directions to bring in a bill.
                        The fight continued with renewed intensity. The Bill was reported 30 Nov. It has been noted that Jefferson on the preceding day obtained leave of absence for the remainder of the session (same, p. 75; Whitsett, Caleb Wallace, p. 53–5). Just prior to the introduction of the Bill on 30 Nov. the House resolved to discharge the Committee appointed on 19 Nov. “except as to so much of the third resolution as relates to exempting the several dissenters from the established church from contributing to its support, so much of the fifth as saves all arrears of salary to incumbents, and empowers vestries to comply with their contracts, excepting also the sixth resolution”; the Committee at the same time were instructed to “make provision for the poor of the several parishes, to regulate the provision made for the clergy, and to empower the several county courts to appoint some of their members to take lists of tithables” where this had not been done (JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), 1776, 1828 edn., p. 76). Since the Bill was introduced immediately after this resolution was passed, it is clear that these terms had already been agreed upon in committee and the Bill drawn up accordingly (see notes to Document ii). The Bill as reported, therefore, did not include that part of Jefferson’s original Resolution calling for the repeal of all  acts of Parliament oppressive to dissenters. It was debated on 3 Dec. and amended on the following day. On 4 Dec. Jefferson returned to the House, possibly because of the emasculation of the resolutions of 19 Nov. Because of his return, it has been supposed that he was responsible for the amendment restoring the repeal of acts of Parliament (Whitsett, Caleb Wallace, p. 53–5; JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), 1776, 1828 edn., p. 79, 80, 82). This may be so; but the fact is that this particular one of the resolutions of 19 Nov., incorporating part of Jefferson’s phraseology, was submitted as an amendment to the Bill in the handwriting of George Mason (see notes to Document ii). Thus it is very likely that the repeal of the oppressive acts of Parliament was due in large measure to the author of the Declaration of Rights. Even Mason, however, did not restore Jefferson’s Resolution calling for the repeal of the Virginia Act of 1705, and their combined power was not equal to the task of disestablishing the Church of England.
                        The Act of 1776 for exempting dissenters from contributing to the support of the Church left as a major issue the unresolved question of a general assessment, and another decade elapsed before Jefferson’s famous Bill for Religious Freedom became law.
                        None of the documents in this series is dated. All except Document ii and part of Document ix (see below) are embraced in two sequences of MSS or scraps of MSS in DLC: TJ Papers (2: 322–7, embracing Documents vi–viii; and 234: 41875–81, embracing Documents i, iii–v, and part of ix). Both of these sequences are undoubtedly confused, not in the order in which Jefferson must have arranged them originally, and very probably incomplete. Of the first sequence, embracing Documents vi–viii, Ford (ii, 92) wrote in introducing all parts under the general rubric “Notes on Religion”: “These are endorsed by Jefferson: ‘scraps early in the revolution.’ They were probably materials and notes for his speeches in the House of Delegates on the petitions for the disestablishment of the Episcopal Church. Owing to the rebinding it is practically impossible to say if any order was intended.” The endorsement “Scraps early in Revolution” is not in Jefferson’s hand; hence it cannot serve as a guide to the task of untangling the notes. The division made here is not offered as definitive, but it is made on the basis of paper, handwriting, and subject matter. Document vi is a numbered sequence of four folio pages, written in a narrow column very similar to the single-column pages of Document iii, though the handwriting is less formal; this applies also to the two pages of Document vii. Document viii is written on a smaller sheet with the lines extending across the page. A cursory comparison of the notes in Documents vi–viii with the outline of Jefferson’s arguments in Document iii is sufficient to show the extent of his reliance on these notes.
                        As for the second sequence, embracing Documents i, iii, iv, v, and part of ix, it is equally confused. In the present pagination of the MS (234: 41875–81), Jefferson’s endorsement, which normally would appear on the verso of the last page, occurs on the recto of that page, and preceding it are two pages (41878 and verso) which clearly belong to a much later date, probably after 1800, and are not printed here.  The endorsement referred to reads as follows: “Notes & proceedings on discontinuing the Establmt of the Church of Engld” (which is the source of the title given to the present sequence of documents), but in view of the fact that the present arrangement of the MS pages and scraps of pages includes more and less than this endorsement implies, that arrangement has been disregarded and the present one settled upon.
                        A part of Document ix, drawn from elsewhere in the TJ Papers (pencil notes on the verso of TJ’s letter to Wythe, 28 Oct. 1776), is obviously related closely to Document iii.
                        In attempting to clarify this situation and to present the various parts of the documentation concerning the move to disestablish the Church, it is very probable that some violence has been done to chronology. It is almost certain that Jefferson compiled his notes from Locke and Shaftesbury, as he assuredly did the lists of acts of Parliament and of the Virginia Assembly, before drafting the Resolution presented below as Document i. For that Resolution specifically includes some of the listed acts that he regarded as obnoxious. It is also certain that the lists of acts were drawn prior to the making of the outline of arguments in Document iii. Nevertheless, since an exact chronology for these documents cannot be established, it has seemed preferable for the sake of clarity to arrange them in some logical grouping: (1) the Resolution as originally drafted and the Bill as introduced, which state the object (Documents i–ii); (2) the argument advanced in support of this object (Document iii); and (3) the materials on which the argument rests (Documents iv–ix). The notes appended to the documents will relate them to each other in a more detailed manner.
                        On an issue of this importance, for which Jefferson prepared himself with extraordinary thoroughness and into which he threw all his resources of mind and feeling, it has also seemed preferable to depart from general editorial practices and to present the documents as literally as possible. This is particularly desirable in the case of Jefferson’s outline of arguments. He was not a ready debater, yet this outline must be the key to one of his most earnest speeches. Its very brevity emphasizes its passionate conviction, and its argument can be closely followed despite difficulties with occasional abbreviations. The following passage at first glance appears puzzling: “Lt. gent. wh hapn of Relign of sta. mke. ca. of oth yr own wt wd b. yr Sensns if n. Secty civl rts bt Modern. of ti. wd b. uneasy till fxd on legal basis. Rts of Conscce mch. mo. tendr.” But the argument is clear: “Let gentlemen who happen [to be] of [the] Religion of [the] state make [the] case of others their own. What would be their Sensations [in such a case] if [there were] no Security [for] civil rights but [the] Moderation of [the spirit of the] times. [They] would be uneasy till [such were] fixed on [a] legal basis. Rights of Conscience [are] much more tender [even than civil rights].”
                    